ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)


           ORDER OF 8 NOVEMBER 2019




                 2019
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)


       ORDONNANCE DU 8 NOVEMBRE 2019

                              Oﬃcial citation:
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
       (Ukraine v. Russian Federation), Order of 8 November 2019,
                        I.C.J. Reports 2019, p. 677




                         Mode oﬃciel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
    (Ukraine c. Fédération de Russie), ordonnance du 8 novembre 2019,
                         C.I.J. Recueil 2019, p. 677




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157379-4
                                            No de vente:    1177

                                8 NOVEMBER 2019

                                       ORDER




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (UKRAINE v. RUSSIAN FEDERATION)




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)




                               8 NOVEMBRE 2019

                                ORDONNANCE

                                                                         677



              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2019
                                                                                    2019
                             8 novembre 2019                                    8 novembre
                                                                                Rôle général
                                                                                   no 166
     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
              (UKRAINE c. FÉDÉRATION DE RUSSIE)




                            ORDONNANCE


Présents : M. Yusuf, président ; MM. Tomka, Abraham, Cançado
           Trindade, Mme Donoghue, M. Gaja, Mme Sebutinde,
           MM. Crawford, Salam, Iwasawa, juges ; MM. Pocar,
           Skotnikov, juges ad hoc ; M. Gautier, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et le paragraphe 5 de l’article 79ter
de son Règlement,
   Vu la requête déposée au Greﬀe de la Cour le 16 janvier 2017, par
laquelle l’Ukraine a introduit une instance contre la Fédération de Russie
au sujet d’un diﬀérend concernant de prétendues violations par cette
dernière de ses obligations au titre de la convention internationale du
9 décembre 1999 pour la répression du ﬁnancement du terrorisme et de la
convention internationale du 21 décembre 1965 sur l’élimination de toutes
les formes de discrimination raciale,

                                                                           4

         application de la cirft et de la ciedr (ord. 8 XI 19)             678

  Vu l’ordonnance du 12 mai 2017, par laquelle le président de la Cour a
ﬁxé au 12 juin 2018 et au 12 juillet 2019, respectivement, les dates
d’expiration des délais pour le dépôt d’un mémoire par l’Ukraine et d’un
contre-mémoire par la Fédération de Russie,
  Vu le mémoire de l’Ukraine déposé dans le délai ainsi ﬁxé,

   Vu les exceptions préliminaires soulevées par le Gouvernement de la
Fédération de Russie le 12 septembre 2018 quant à la compétence de la
Cour au titre des deux conventions, et à la recevabilité de la requête de
l’Ukraine en ce qu’elle a trait aux demandes formulées sur le fondement
de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale ;
   Considérant que le dépôt des exceptions préliminaires de la Fédération
de Russie a eu pour eﬀet, en vertu des dispositions du paragraphe 5 de
l’article 79 du Règlement du 14 avril 1978, tel qu’amendé le 1er février
2001, de suspendre la procédure sur le fond ;
   Considérant que, par son arrêt en date du 8 novembre 2019, la Cour a
déclaré qu’elle avait compétence, sur la base du paragraphe 1 de l’article 24
de la convention internationale pour la répression du ﬁnancement du ter-
rorisme, pour connaître des demandes formulées par l’Ukraine sur le fon-
dement de cette convention ; que la Cour a aussi déclaré qu’elle avait
compétence, sur la base de l’article 22 de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale, pour connaî-
tre des demandes formulées par l’Ukraine sur le fondement de cette con-
vention, et que la requête, en ce qu’elle a trait à ces demandes, était
recevable,
  Fixe au 8 décembre 2020 la date d’expiration du délai pour le dépôt du
contre-mémoire de la Fédération de Russie ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit novembre deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Gautier.




                                                                             5

